Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 10/18/2021.  Claims 1 has been amended.  Claim 18 has been cancelled.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues deforming both metal and composite with the same grippers is not trivial because the layers “have vastly different material properties in terms of deformation resistance, stiffness, and air permeability.”  See Response filed 10/18/2021 at page 7.  Although this may be true sometimes, there is no reason this must always be true and it certainly possible layers of metal and composite layer could have very similar deformation resistance, stiffness, and air permeability.  Further, different composite layers may also have vastly different deformation resistance, stiffness, and air permeability from one another, as could one metal layer relative to another metal layer (e.g. aluminum foil vs. 1/4 inch steel plating).  Although there is likely a threshold at which the device in Reinhold et al. can no longer bend a layer having a certain deformation resistance or stiffness, there is no reason to think layers below this threshold, be they either composites or metals, could not have been manipulated as claimed.  
In terms of individual activation of grippers, Stohr (US 6,641,131) teaches a vacuum gripping device having two separate sets of grippers each enabled to be activated for layers having different characteristics, such as frailer layers and bulkier layers, respectively.  These grippers thus may be activated separately to conform to such characteristics in the layers to be moved (See Stohr, col. 2, lines 8-23).  Applicant has not indicated why such a gripper, as articulated in the previous rejection, does not read on separate activation, or why Examiner’s previous reasoning was flawed.  Further, an additional reference, Zevenbergen et al. (US 9,205,558), has been added to further address the limitation specifically added to Claim 1.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a number of gripping elements.”  However, “a number of gripping elements” has already been introduced in Claim 1.  It is unclear if these are the same or different set of gripping elements are previously introduced.  Examiner has assumed they are the same.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (WO2012/167853, wherein citations are to the English equivalent US2014/0199153) in view of Samak (US 2012/0330453), Price (US 2011/0159764) and Zevenbergen et al. (US 9,205,558).
Regarding Claims 1-2 and 8, Reinhold teaches using a manipulator system with an end effector (See page 1, paragraph [0003]) and a control assigned to the manipulator (See page 1, paragraph [0008], teaching a control means for the manipulator).  Reinhold further teaches using the end effector to grip sheet-like materials, such as may be used to form fiber composites, draping, i.e. deforming, the sheet-like materials in a desired configuration mirroring the mold/deposition surface, and then depositing the deformed sheets on a the deposition surface (See page 1, paragraphs [0005] and [0015], page 2, paragraphs [0019]-[0020], and page 3, paragraph [0050], teaching building up a composite structure on a mold by draping, i.e. shaping/deforming, the composite sheets with the gripping tool of the end effector). Note any such fabrication of composite parts with individual sheets would have involved stacking of sheets, i.e. plies, to form the layup in a desired sequence as is standard in composite forming (See, for example, Samak, page 3, paragraphs [0034]-[0036], teaching layup and stacking of plies according to a controlled sequence in order to build up a composite part), and thus it would have been obvious to a person having ordinary skill in the art at the time of invention to carry out such stacking sequences with the manipulator of Reinhold in order to form a composite part as desired. Reinhold illustrates pulling each sheet from a supply stack (See Fig. 2) and thus it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize supply stacks for as a supply source for any materials forming the composite part since the end effector could have predictably pulled the needed materials from these stack and lay them to form the desired part.
Reinhold teaches the gripping tool of the end effector, which uses suction (See page 4, paragraph [0072]), can handle any flexible, sheet-like work pieces (See page 2, paragraph [0019] and page 3, [0045], teaching although the grippers are suitable for sheets made of fiber-based semifinished products, they are not limited to these materials, and may grip and bend any flexible sheet-like materials).  Although Reinhold is silent as to any specific processes or materials for forming specific parts, it would have been apparent the device and methods in Reinhold could have been utilized to transport and deposit flexible sheets so as to form any desired composite parts that require layup on a mold surface. 
It is well-known suction based grippers on end effectors may transport and deposit various materials, including both fiber-based materials and metals (See, for example, Samak, page 1, paragraph [0005] and page 3, paragraph [0005], teaching vacuum/suction grippers may transport prepregs, i.e. fiber composites, or metal foils effectively).  Further, it is well-known to incorporate both fiber-based composite sheets and metal layers into composite layups, such as by stacking them in a desired sequence, in order create composite parts with lightning strike applications, such as is desirable in the aviation industry (See, for example, Samak, page 6, paragraph [0057]; and Price, page 1, paragraph [0007], and page 5, paragraph [0038], teaching metal foils or other metal based layer may be included in composite parts, such as by interleaving with prepregs during the layup process). As described above, Reinhold is taught to be suitable for forming desired composite parts, such as composite parts for use in the aviation industry (See page 1, paragraph [0004], indicating the end effector is suitable for laying up composite parts to be used in the aviation industry). 
Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the end effector of Reinhold to pick up, transport, and stack both sheet-like semifinished fiber products, i.e. prepregs, and sheet-like metal layers, such as foils or metal-coated veils, on the deposition surface of a mold via the methods taught in Reinhold.  Doing so would have predictably formed a desired composite part with lightning strike applications, such as is often desired in the aviation industry.  As stated above, such sheet-like materials could have been pulled from supply stacks as indicated in Reinhold.
Both Reinhold (See page 4, paragraph [0071] and page 5, paragraph [0081]) and Samak (See page 3, paragraph [0032] and page 4, paragraph [0041] and Fig. 3, teaching multiple perforations [32] that serve as gripping elements) teach multiple suction gripping elements, which are responsive to the controller, and thus at the very least, just controlled operation would have been obvious to operate the device. They fail to specifically teach using the control to separately activate gripping elements.  However, it is known in the art to utilize a control informed by sensors to individually activate suction grippers of an end effector in order to ensure there is no wasted energy applied to grippers not in use (See, for example, Zevenbergen et al., col. 3, lines 24-36 and col. 13, lines 12-16 and lines 47-60, teaching end effectors guided by a robotic arm having multiple suction grippers, may be activated and deactivated individually via valves in response to a detected condition, so as to create more efficient gripping).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention activate the suction grippers separately in Reinhold et al., such as by using valves as in Zevenbergen et al. controlled by the controller in Reinhold et al., because doing so would have predictably allowed more efficient gripping when not all grippers are in contact with the layer to be stacked.  
Regarding Claim 3 and 5, any grouping of the gripping elements in Reinhold, all of which utilize suction, is “an arrangement” as claimed.
Regarding Claim 4 and 19, the end effector of Reinhold illustrates the gripping elements may have no spring, i.e. floating grip, and can be spaced in between gripping element stiffened by spring, i.e. stiff grip (See Fig. 2).  These are a first and second type. 
Regarding Claim 6, Reinhold teaches the end effector can deform layers via a deformable carrier arrangement (See page 4, paragraph [0071]), which is bought about by multiple actuators that are implicitly activated by any control system for the device (See page 4, paragraph [0060]).
Regarding Claim 7, Reinhold teaches the layers are discrete flat sheet-like materials (See Fig. 2a and page 2, paragraph [0019]).  Discrete sheet-like materials are typically cut from larger rolls of continuous materials, and thus Examiner takes official notice it would have been obvious to pre-cut any discrete sheet-like materials to achieve the desired shape and size for the process. 
Regarding Claims 9 and 10, if each metal layer and composite layer are differently sized, it would have been obvious to activate different grippers for each based on the size based on the principle described above.
Regarding Claim 11, it is known to orient fiber layups such that the fibers may have the same orientation, i.e. be oriented homogenously (See, for example, Samak page 2-3, paragraph [0031]), and thus it would have been obvious to a person having ordinary skill in the art to do so because it would have predictably been suitable for forming known composite parts as may be desired.
Regarding Claim 12, as described above, the end effector teaches deformation, such as bending in two Cartesian dimensions (See page 3, paragraph [0054] and Fig. 4), in order to facilitate draping as desired.
Regarding Claim 17, it is well known for manipulators such as in Reinhold [22] to be robots driven (See, for example, Samak pages 3-4, paragraphs [0036]-[0038] and Fig. 2a), and thus it would have been obvious to a person having ordinary skill in the art to utilize a robot as the manipulator because it would have predictably been suitable as such.

Claims 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold, Samak, Price, and Zevenbergen et al. as applied to Claims 1 and 3, and further in view of Stohr (US 6,641,131).
Regarding Claims 4, 9 and 10, Reinhold, Samak, Price, and Zevenbergen et al. teach the methods of Claims 1 and 3 above.  Reinhold, Samak, Price, and Zevenbergen et al. fail to specifically teach adapting the gripping based on it being metal or fiberous.  However, adaptation according to layers having different characteristics is known for vacuum end effectors in order to transport both frail and heavy layers.  Stohr teaches different suction grips providing different types of grip (See col. 3, lines 55-63 and col. 5, lines 17-29, and note these also may be stiff and floating grip as described above) depending on the characteristics of a layer to be gripped and controlling the suction level according to the type of structure being gripped, such that certain grippers may remain deactivated when unnecessary (See col. 2, lines 8-23).  Stohr teaches doing so may be necessary when certain layers are more frail and could be damaged by excess vacuum force whereas other layers are heavier and require more gripper force and thus activating and deactivating separate grippers as desired for each layer (See col. 1, lines 23- 61). Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to formulate a gripper with different types of gripping elements and activate them separately according to the characteristics of the layer to be moved because doing so would have predictably enabled enabled both heavier and frailer materials to have been transported by the same gripping device by actuating the separately designed grippers.  When forming metal and composite laminates as described above, it would have been obvious to alter the parameters for a metal and composite separately, for example, when one is heavier and the other more frail.  Note this may occur when the metal layer is a thin foils and the composite is a thicker studier layer, such as when the composite is desired as being a much higher weight percentage than the metal.  

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold, Samak, Price, and Zevenbergen et al. as applied to Claims 1 and 3, and further in view of Metschan (US 2014/0367037).
Regarding Claims 13-15, Reinhold, Samak, Price, and Zevenbergen et al. teach the method of Claim 1 as described above.  Further, Reinhold teaches deforming to drape as desired, thus reasonably indicating a stacked layer “goes along with” whatever layers are already present.  Note such terminology has little limiting value.  Further, it is known for end effectors to deform layers both identical to or to deviate from the mold on which they are laid as desired for applications (See, for example, Metschan, page 7, paragraph [0086], page 8, paragraphs [0096]-[0097] and Figs. 10 and 20, illustrating various deformation on an end effector to a tool surface and deviating therefrom as desired).  This is in line with Reinhold, which teaches deformation as needed for draping.  Thus, depending on the individual application, it would have been obvious to a person having ordinary skill in the art at the time of invention to configuration identical to, or slightly deviated from, the laydown surface, because doing so would have predictably allow draping and placement as desired for individual applications.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold, Samak, Price, and Zevenbergen et al. as applied to Claim 5, and further in view of Reinhold (US 2010/0007065, hereinafter “Reinhold2”).
Regarding Claim 20, the above references teach the method of Claim 5 as described.  The references are silent on the specific gripping element claimed.  However, gripping elements such as described above are well known to utilize Bernoulli suction for efficiency (See, for example, Reinhold2, page 2, paragraph [0021]).  Thus, for any vacuum gripper, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize Bernoulli suction, because doing so would have predictably maximize gripping efficiency by eliminating vacuum losses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746